—In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated March 31, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In this slip-and-fall case, the Supreme Court properly granted summary judgment to the defendant, which presented evidence that it had neither actual nor constructive notice of the condition which allegedly caused the injured plaintiff to fall (see, Bernard v Waldbaum, Inc., 232 AD2d 596). It is not claimed that the defendant caused the condition. The injured plaintiffs deposition testimony as to comments made by a store clerk shortly after the accident is insufficient to raise a triable issue of fact as to whether the defendant had notice of the hazardous condition (see, Williams v Waldbaums Supermarkets, 236 AD2d 605).
We have considered the plaintiffs’ remaining contentions and find them to be without merit. Rosenblatt, J. P., Santucci, Friedmann and McGinity, JJ., concur.